                                             Case 5:20-cv-06826-EJD Document 6 Filed 11/23/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT
                                   8                              NORTHERN DISTRICT OF CALIFORNIA
                                   9       JOSEPH A. SALAZAR,                              Case No. 20-06826-EJD (PR)
                                  10                      Plaintiff,                       ORDER OF DISMISSAL
                                  11                 v.
                                  12       ACTING WARDEN RON
Northern District of California
 United States District Court




                                           BLOOMFIELD,
                                  13
                                                          Defendant.
                                  14

                                  15
                                                On September 29, 2020, Plaintiff, a state prisoner, filed the instant pro se, civil
                                  16
                                       rights action pursuant to 42 U.S.C. § 1983.1 Dkt. No. 1. On the same day, the Clerk sent
                                  17
                                       Plaintiff a notice that he had not paid the filing fee or filed an application to proceed in
                                  18
                                       forma pauperis (“IFP”), and that he needed to file a complete IFP motion within twenty-
                                  19
                                       eight days or face dismissal. Dkt No. 2. The deadline, October 27, 2020, has passed, and
                                  20
                                       Plaintiff has not filed an IFP application or paid the filing fee. Accordingly, Plaintiff’s
                                  21
                                       case is DISMISSED without prejudice for failure to pay the filing fee.
                                  22
                                                The Clerk shall terminate all pending motions and close the file.
                                  23
                                                IT IS SO ORDERED.
                                  24
                                       Dated: _____________________
                                               11/23/2020                                   ________________________
                                  25
                                                                                            EDWARD J. DAVILA
                                  26                                                        United States District Judge

                                  27

                                  28   1
                                           This matter was reassigned to this Court on November 9, 2020. Dkt. No. 5.
                                       ORDER OF DISMISSAL
